ORDER
PER CURIAM:
. Clyde Reese appeals from the trial court’s judgment finding him guilty of one count of sodomy in violation of § 566.060, RSMo 1986, two counts of rape in violation of § 566.030, RSMo 1986, and one count of sexual assault in the first degree in violation of § 566.040, RSMo 1986. Defendant Reese was sentenced concurrently to ten years for sodomy, ten years for the first count of rape, twelve years for the second count of rape, and five years for the sexual assault offense. He also appeals the judgment of the trial court denying his motion under Rule 29.15 based upon his claim of ineffective assistance of counsel.
The judgments are affirmed.